DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2362494 A1.
In regard to claim 1, EP 2362494 A1 discloses an electrical connector 3, comprising:
a first sleeve 9 comprising a first mating opening (see illustrated drawing below) and a first connecting end surface (see illustrated drawing below), the first connecting end surface being disposed at the periphery of the first mating opening;
a first cover 6 disposed in the first sleeve 9, the first cover 6 comprising a first mating surface 13 exposed from the first mating opening; and
a sealing member 15 disposed on a side surface of the first cover 6, surrounding the first cover 6, the sealing member 15 being disposed between the first sleeve 9 and the first cover 6, the sealing member 15 comprising a sealing sheet (e distance, see fig. 4) extending from the first mating surface 13 in a direction close to the first connecting end surface of the first sleeve 9.

In regard to claim 2, EP 2362494 A1 discloses the sealing member 15 comprises a sealing body 26 (see fig. 4); the sealing sheet e comprises a first side (at 39, see fig. 4) and a second side (see illustrated drawing below); the first side (at 39, fig. 4) of the sealing sheet e is connected with the sealing body (at 39 see fig. 4); the sealing sheet e is disposed at one side of the sealing body 26; a gap distance (see illustrated drawing below) exists between a side edge of the second side of the sealing sheet 26 and the sealing body 26; the sealing body 26 is disposed on the side surface of the first cover 6 (at 24 see fig. 4) and surrounds the first cover 6; the second side extends from the first side in a direction away from the sealing body 26; the extending length of the second side relative to the first side is greater than the gap distance.

In regard to claim 3, EP 2362494 A1 discloses the cross-sectional surface of the sealing sheet e along a direction orthogonal to the first mating surface is an inclined surface, a curved surface, or a bent surface (see fig. 4).

In regard to claim 4, EP 2362494 A1 discloses an outer side edge of the sealing body 26 is in contact with an inner surface of the first sleeve 9.

In regard to claim 5, EP 2362494 A1 discloses the sealing member 15 further comprises a positioning sheet (see illustrated drawing below) disposed on an inner side edge of the sealing body 15; the positioning sheet extends toward an inner space surrounded by the sealing body 26; the positioning sheet covers a part of the first mating surface 13 of the first cover 6.

In regard to claim 6, EP 2362494 A1 discloses the sealing member 15 further comprises a securing sheet (see illustrated drawing below) disposed on the inner side edge of the sealing body 15; the securing sheet extends toward the inner space surrounded by the sealing body 26; the side surface of the first cover 6 comprises a connecting groove (see illustrated drawing below) in which the securing sheet is disposed.

In regard to claim 7, EP 2362494 A1 discloses the sealing member 15 further comprises a securing sheet (see illustrated drawing below) disposed on the inner side edge of the sealing body 15; the securing sheet extends toward the inner space surrounded by the sealing body 26; the side surface of the first cover 6 comprises a connecting groove (see illustrated drawing below) in which the securing sheet is disposed.

In regard to claim 10, EP 2362494 A1 discloses a connector assembly, comprising:
an electrical connector according to claim 1; and
a mating connector 2 comprising a second sleeve 11 and a second cover 5, the second cover 5 being disposed in the second sleeve 11, the second sleeve 11 comprising a second connecting end surface, the second cover 5 protruding from the second connecting end surface, when the mating connector 2 being mated with the electrical connector 3, one side of the sealing sheet e close to the first connecting end surface being in contact with the second connecting end surface of the second sleeve 11 and a side surface of the second cover 5 (see fig. 1).

In regard to claim 11, EP 2362494 A1 discloses the two opposite inner surfaces of the first sleeve 9 are respectively provided with a positioning groove (groove of the inner thread, see fig. 1)  disposed between the first connecting end surface and the first mating surface; two opposite outer surfaces of the second sleeve 11 are respectively provided with a positioning bump (bump of the outer thread, see fig. 1) disposed in the corresponding positioning groove.

In regard to claim 12, EP 2362494 A1 discloses the sealing member 15 comprises a sealing body 26 (see fig. 4); the sealing sheet e comprises a first side (at 39, see fig. 4) and a second side (see illustrated drawing below); the first side (at 39, fig. 4) of the sealing sheet e is connected with the sealing body (at 39 see fig. 4); the sealing sheet e is disposed at one side of the sealing body 26; a gap distance (see illustrated drawing below) exists between a side edge of the second side of the sealing sheet 26 and the sealing body 26; the sealing body 26 is disposed on the side surface of the first cover 6 (at 24 see fig. 4) and surrounds the first cover 6; the second side extends from the first side in a direction away from the sealing body 26; the extending length of the second side relative to the first side is greater than the gap distance.

In regard to claim 13, EP 2362494 A1 discloses the cross-sectional surface of the sealing sheet e along a direction orthogonal to the first mating surface is an inclined surface, a curved surface, or a bent surface (see fig. 4).

In regard to claim 14, EP 2362494 A1 discloses an outer side edge of the sealing body 26 is in contact with an inner surface of the first sleeve 9.

In regard to claim 15, EP 2362494 A1 discloses the sealing member 15 further comprises a positioning sheet (see illustrated drawing below) disposed on an inner side edge of the sealing body 15; the positioning sheet extends toward an inner space surrounded by the sealing body 26; the positioning sheet covers a part of the first mating surface 13 of the first cover 6.

In regard to claim 16, EP 2362494 A1 discloses the sealing member 15 further comprises a securing sheet (see illustrated drawing below) disposed on the inner side edge of the sealing body 15; the securing sheet extends toward the inner space surrounded by the sealing body 26; the side surface of the first cover 6 comprises a connecting groove (see illustrated drawing below) in which the securing sheet is disposed.

In regard to claim 17, EP 2362494 A1 discloses the sealing member 15 further comprises a securing sheet (see illustrated drawing below) disposed on the inner side edge of the sealing body 15; the securing sheet extends toward the inner space surrounded by the sealing body 26; the side surface of the first cover 6 comprises a connecting groove (see illustrated drawing below) in which the securing sheet is disposed.

[AltContent: textbox (securing sheet)][AltContent: connector][AltContent: textbox (connecting groove)][AltContent: connector][AltContent: textbox (positioning sheet)][AltContent: connector][AltContent: connector][AltContent: textbox (gap distance)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (2nd side)][AltContent: connector]
    PNG
    media_image1.png
    521
    562
    media_image1.png
    Greyscale

[AltContent: connector]
    PNG
    media_image2.png
    379
    587
    media_image2.png
    Greyscale

[AltContent: textbox (1st connecting end surface)]


[AltContent: textbox (1st mating opening)][AltContent: arrow]
    PNG
    media_image3.png
    343
    445
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2362494 A1.
In regard to claims 8, 18, EP 2362494 A1 does not disclose a sealing bump disposed on an outer side edge of the sealing body; the sealing bump is in contact with an inner surface of the first sleeve.
	Official Notice is taken that both the concept and the advantages of providing a sealing body for sealing which include a sealing bump for better effective sealing between two members are well known and expected in the art (see US 10998669 reference 69 in fig. 4).

In regard to claims 9, 19, EP 2362494 A1 does not disclose two opposite sides of the first cover are respectively provided with a buckle; the buckle is disposed at one side of the first cover opposite to the first mating surface and extends in a direction away from the first mating surface; two opposite surfaces of the first sleeve are respectively provided with a recess with which the buckle is correspondingly buckled.
	Official Notice is taken that both the concept and the advantages of providing a sealing body for sealing which include a buckle for fastening between two members are well known and expected in the art (see US 10998669 reference 71 in fig. 4).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
9/27/2022

/THO D TA/Primary Examiner, Art Unit 2831